Appeal by the defendant from an order of the Supreme Court, Kings County (D’Emic, J.), dated June 12, 2009, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
*897The Supreme Court providently exercised its discretion in denying the defendant’s request for a downward departure from his presumptive level three sex offender designation (see People v King, 74 AD3d 1162 [2010]; People v Pietarniello, 53 AD3d 475, 478 [2008]; People v Taylor, 47 AD3d 907 [2008]). The defendant failed to demonstrate, by clear and convincing evidence, that there exists a mitigating factor of a kind or to a degree not otherwise taken into account by the Sex Offender Registration Act Guidelines that warranted such a departure (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 4 [2006]; People v Pietarniello, 53 AD3d 475 [2008]; People v Taylor, 47 AD3d 907 [2008]). Dillon, J.P., Florio, Balkin and Roman, JJ., concur.